                                                       Case 8:19-cv-00232-DOC-DFM Document 32 Filed 05/06/20 Page 1 of 3 Page ID #:122




                                                                   1 Christopher P. Wesierski [Bar No. 086736]
                                                                     Mary H. Kim [Bar No. 198327]
                                                                   2 WESIERSKI & ZUREK LLP
                                                                     29 Orchard Road
                                                                   3 Lake Forest, California 92630
                                                                     Telephone: (949) 975-1000
                                                                   4 Facsimile: (949) 756-0517
                                                                   5 Attorneys for Defendants,
                                                                     SIGMAGRAFT, INC. dba
                                                                   6 SIGMAGRAFT BIOMATERIALS
                                                                   7
                                                                   8                                 UNITED STATES DISTRICT COURT
                                                                   9                                CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                      SOUTHERN DIVISION
                                                                  11
WESIERSKI & ZUREK LLP




                                                                  12 M. PAPADOPOULOS DENTAL                             CASE NO. 8:19-cv-232
                                  LAKE FOREST, CALIFORNIA 92630




                                                                     CORP. dba VILLAGE FAMILY
                                                                  13 DENTAL OFFICE, individually, and                   ORDER RE STIPULATION
                                        29 ORCHARD ROAD

                                          (949) 975-1000




                                                                     on behalf of others similarly situated,            TO DISMISS ACTION
                        LAWYERS




                                                                  14
                                                                                  Plaintiffs,
                                                                  15                                                    Trial Date:        None Set
                                                                     vs.
                                                                  16
                                                                     SIGMAGRAFT, INC. dba
                                                                  17 SIGMAGRAFT BIOMATERIALS ,
                                                                  18                         Defendant.
                                                                  19
                                                                  20              [PROPOSED] ORDER RE STIPULATION TO DISMISS WITH
                                                                  21 PREJUDICE
                                                                  22 The Stipulation to Dismiss Plaintiff’s individual claims with Prejudice, putative
                                                                  23 class claims without is hereby Approved. All parties shall bear their own costs and
                                                                  24 attorneys’ fees.
                                                                  25 / / /
                                                                  26 / / /
                                                                  27 / / /
                                                                  28 / / /

                                                                                                                    1                           Case No. 8:19-cv-232
                                                                       I1155955-1 DEF-0766                    ORDER RE STIPULATION TO DISMISS ACTION
                                                       Case 8:19-cv-00232-DOC-DFM Document 32 Filed 05/06/20 Page 2 of 3 Page ID #:123




                                                                   1 IT IS SO ORDERED.
                                                                   2
                                                                                 6 2020
                                                                   3 DATED: May ___,
                                                                   4
                                                                   5
                                                                                              By:
                                                                   6
                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                   7
                                                                   8
                                                                   9
                                                                  10
                                                                  11
WESIERSKI & ZUREK LLP

                                  LAKE FOREST, CALIFORNIA 92630




                                                                  12
                                        29 ORCHARD ROAD




                                                                  13
                                          (949) 975-1000
                        LAWYERS




                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                    2                          Case No. 8:19-cv-232
                                                                       I1155955-1 DEF-0766   ORDER RE STIPULATION TO DISMISS ACTION
                                                       Case 8:19-cv-00232-DOC-DFM Document 32 Filed 05/06/20 Page 3 of 3 Page ID #:124




                                                                   1                               PROOF OF SERVICE
                                                                   2 STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                   3       At the time of service, I was over 18 years of age and not a party to this
                                                                     action. I am employed in the County of Orange, State of California. My business
                                                                   4 address is 29 Orchard Road, Lake Forest, CA 92630.
                                                                   5        On May 1, 2020, I served true copies of the following document(s) described
                                                                     as [PROPOSED] ORDER RE STIPULATION TO DISMISS on the interested
                                                                   6 parties in this action as follows:
                                                                   7 G. Thomas Martin, III, Esq.                Attorneys for Plaintiffs
                                                                     Nicholas J. Bontrager, Esq.
                                                                   8 MARTIN & BONTRAGER, APC
                                                                     6464 W. Sunset Boulevard, Suite 960
                                                                   9 Los Angeles, CA 90028
                                                                     Phone: (323) 940-1700
                                                                  10 Fax: (323) 238-8095
                                                                     E-Mail: tom@mblawapc.com
                                                                  11 nick@mblawapc.com
WESIERSKI & ZUREK LLP

                                  LAKE FOREST, CALIFORNIA 92630




                                                                  12
                                                                            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                                  13 the document(s) with the Clerk of the Court by using the CM/ECF system.
                                        29 ORCHARD ROAD

                                          (949) 975-1000




                                                                     Participants in the case who are registered CM/ECF users will be served by the
                        LAWYERS




                                                                  14 CM/ECF system. Participants in the case who are not registered CM/ECF users will
                                                                     be served by mail or by other means permitted by the court rules.
                                                                  15
                                                                            I declare under penalty of perjury under the laws of the United States of
                                                                  16 America that the foregoing is true and correct and that I am employed in the office
                                                                     of a member of the bar of this Court at whose direction the service was made.
                                                                  17
                                                                            Executed on May 1, 2020, at Lake Forest, California.
                                                                  18
                                                                  19
                                                                  20
                                                                  21                                           Bayley G. Davidson
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28
                                                                                                                                         Case No. 8:19-cv-232
                                                                       I1155955-1 DEF-0766              [PROPOSED] ORDER RE STIPULATION TO DISMISS ACTION
